Citation Nr: 1201020	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss was not manifest during the Veteran's military service and was not manifest to a compensable degree within one year after his separation from service or indeed until many years thereafter.  Competent and credible evidence of a nexus between his current hearing loss and service is not of record. 

2.  Tinnitus was not manifest during the Veteran's military service and was not manifest until many years after his separation from service.  Competent and credible evidence of a nexus between his current tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in August 2007, the RO informed the Veteran of its duty to assist him in substantiating his claims for service connection for bilateral hearing loss and tinnitus under the VCAA, and the effect of this duty upon these issues.  This letter also provided notice as to how disability ratings and effective dates are assigned.  Dingess, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claims for service connection for hearing loss and tinnitus.  Relevant in-service and post-service treatment reports are of record, and the Veteran was afforded a VA examination in December 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examination conducted in the current appeal is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the service connection claims adjudicated herein.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran maintains that he has hearing loss and tinnitus that are directly related to excessive noise exposure during service.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 indicates that he served as a boat mate.  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Thus, the Board concedes the Veteran's exposure to noise in service.  

During the course of the appeal, the Veteran reported the onset of hearing loss and tinnitus since military service.  However, neither hearing loss nor tinnitus was present during service, at the time of discharge, or within a year thereafter.  Service treatment records (STRs) show that, at separation in July 1967, an audiogram was not conducted.  Instead, the Veteran was only provided a whispered voice test to determine the level of his hearing acuity.  At that time, his hearing was recorded as 15/15, indicative of normal hearing, and the physical examination noted that his ears and drums were normal.  Moreover, there were no complaints of hearing loss, tinnitus, or other ear pathology, and the Veteran did not otherwise provide information regarding noise exposure.  As a result, these records do not affirmatively establish that hearing loss or tinnitus had their onset during military service.  

The Board notes that, in the Veteran's August 2007 claim for service connection, he alleged the onset of hearing loss and tinnitus since military service, but notably did not list any dates of medical treatment or evaluation for either disability at any time following service separation.  In fact, post-service medical records dated immediately after service, between 1967 and 2006, are completely negative for any mention, complaint, treatment, or diagnosis referencing hearing or tinnitus problems.  In fact, there are no pertinent records associated with the claims file until an August 2006 outpatient treatment record.  At that time, the Veteran complained of daily ringing in his ears since his Navy service.  The diagnosis was tinnitus.  Thus, there is no medical evidence or record suggesting that bilateral sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309.  

Further, in December 2007, the Veteran was referred for a VA audiological examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  He reported that he served onboard the USS Constellation and that his duties involved transporting supplies onto, and hauling them around, the ship.  He stated that he was constantly around the noise of jet engines as they flew overhead, during take-offs and landings on the flight deck of the ship, and during engine testing in the hanger deck.  Since then, his hearing has worsened, and he has had constant ringing in his ears.  Prior to service the Veteran was involved in farming.  He had post-service occupational noise exposure from construction work, driving delivery trucks, maintenance work, and work as a grounds keeper.  He also had some recreational noise exposure from gunfire and other noise exposure from mowers, farming equipment, and power tools.  He was initially seen by a nurse practioner in August 2006 with complaints of ringing in the ears on a daily basis.  

Puretone thresholds in the right ear were 20, 15, 45, 35, and 30 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) respectively, and for the left ear at the same frequencies were 15, 15, 35, 35, and 35 decibels.  Speech recognition was 94 percent in his right ear and 96 percent in his left ear.  The clinical impression was mild to moderate sensorineural hearing loss on the right and mild on the left.  The examiner concluded that the it was less likely than not that tinnitus was caused by or related to in-service acoustic trauma.  He noted that there was no diagnosis of, or treatment for, tinnitus in service and that the first evidence of this condition was in August 2006.  The Veteran also had a significant history of occupational and recreational noise exposure, with some of the occupational noise exposure pre-dating the military due to his involvement in farming until age 19.  In an addendum to this opinion the examiner indicated that it was also less likely than not that the Veteran's current hearing loss was related to in-service acoustic trauma.  The first evidence for hearing loss was provided by the December 2007 audiologic evaluation, and the Veteran has a history of both occupational and recreational noise exposure.  

The Board finds the December 2007 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical history and history of noise exposure, aside from the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, he was able to address fully the salient question as to the origin of the Veteran's current hearing loss and tinnitus and their relationship to military service.  Moreover, the claims folder contains no medical evidence refuting the December 2007 VA examiner's opinion.  

In this case, the fact that the Veteran was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection for either disability adjudicated herein.  As noted previously hearing loss and tinnitus were not "noted" in STRs.  Although whispered voice testing is not considered scientific or sensitive to high frequency hearing loss, there is no question that the Veteran's ears and hearing were normal at service separation in 1967.  Moreover there follows a period of almost 40 years during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss or tinnitus.  In other words, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); and Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

In reaching this conclusion, the Board acknowledges the Veteran's apparent contention at the December 2007 VA audiological examination that he has experienced hearing loss and tinnitus since his exposure to acoustic trauma in service.  Significantly, however, the Board does not find this assertion credible-or supported by the medical evidence of record.  Specifically, at the December 2007 VA audiological evaluation, the Veteran noted hearing and tinnitus problems since January 1, 1967.  However, as the Board has discussed herein, STRs (including the July 1967 separation examination) were negative for complaints of, treatment for, or findings of hearing or tinnitus problems.  Also, on several occasions throughout the current appeal period, the Veteran has described such problems "for many years" but did not specifically say since his exposure to acoustic trauma in service.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2007 VA examiner's conclusions, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his statements to healthcare providers, or his written statements.  As to his assertions that he developed his hearing loss and tinnitus as a result of service, the Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., noise exposure, ringing in ears, and decreased hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as to the etiology of his claimed disorders and their etiological relationship to service.  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  

The problems in this case are the STRs, which are negative for evidence of hearing loss or tinnitus and the prolonged period post service without complaints or findings, both of which factor against the Veteran's claim.  Likewise, the single competent medical opinion in the record conclusively found no etiological relationship between the noise exposure in service and the subsequent development of hearing loss and tinnitus.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the findings provided by the VA examiner who discussed his history of noise exposure, complaints, and manifestations in support of his conclusions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Therefore, the preponderance of the evidence is against these claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

The Veteran seeks service connection for low back pain.  In this regard, the Board notes that service treatment records (STRs) show that in July 1965 the Veteran was treated for back pain after heavy lifting.  At that time, he gave a history of back trouble for about a year.  He was treated with pain medication and a heat lamp.  An entry dated in August 1965 shows that the Veteran was treated for low back pain, diagnosed as acute myositis, of one week duration.  The problem was described as recurrent with a similar episode occurring several months prior to admission.  Examination revealed a mild paravertebral myospasm.  Treatment consisted of pelvic flexion, heat lamps, and medication.  The back pain gradually resolved with this treatment.  

According to post-service medical records, the Veteran was afforded a VA examination in August 2009 to determine the nature and etiology of any current back disability.  He was diagnosed as having low back pain with degenerative disc disease and lumbar spinal stenosis.  The physician who conducted the examination essentially opined that, because there were no further records other than the single entry in the STRs and no annotations in the post-service medical records until the 1980s, he could not render an opinion as to whether it was as likely as not that the Veteran's low back pathology was caused by, or related to, the complaint in service without resorting to mere speculation. 

Recently, the Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated that the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or whether the actual cause cannot be selected from multiple potential causes. 

In this case, the Board finds that the August 2009 VA examiner's conclusion that it would be speculation to determine whether the Veteran's current low back pathology had its onset during service is not sufficiently supported by a thorough rationale.  See Jones, supra.  See also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, in the present case, the Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran's low back disability is related to service. 

The Board stresses that, because the Veteran is competent to report the onset of back pain in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he sustained an in-service back injury and that he has experienced continued pain since that time.  That said, however, the Veteran's contentions regarding this symptom also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed lumbar spine disability.  The claims file must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented relevant medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed, and the examiner should review the results of any testing prior to completing the report.  All findings should be reported in detail.  

For any lumbar spine disability diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to the Veteran's active duty.  In answering these questions, the examiner should address the Veteran's in-service back complaints in 1965 as the possible onset of, or precursor to, any currently diagnosed lumbar spine disorder.  The examiner should also acknowledge and discuss the Veteran's statements asserting continuity of low back symptomatology since service.  

The examiner must provide a complete rationale for all conclusions drawn or opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a low back disability.  If the benefit remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


